requests for relief pending in this appeal as moot and we return, unified,
                     the civil proper person appeal statement provisionally received in this
                     court on July 11, 2014.
                                 It is so ORDERED.




                     42LAC‘mte.
                     Parraguirir
                          re                                   Saitta




                     cc: Hon. Richard Wagner, District Judge
                          Michael Angelo Drake
                          Pershing County District Attorney
                          Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    Alt40